            Case 1:21-mc-00423-AT Document 4 Filed 05/04/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
                                         :
IN THE MATTER OF THE EX PARTE                                       Misc. Case No.:____
APPLICATION OF PATOKH CHODIEV            :
FOR AN ORDER TO TAKE DISCOVERY
PURSUANT TO 28 U.S.C. § 1782             :

-----------------------------------------X

               [PROPOSED] ORDER GRANTING EX PARTE APPLICATION
                       OF PATOKH CHODIEV FOR AN ORDER
                  TO TAKE DISCOVERY PURSUANT TO 28 U.S.C. § 1782


       THIS CAUSE came before the Court upon the Application of Patokh Chodiev pursuant

to 28 U.S.C. § 1782 for Leave to Take Discovery for Use in Foreign Proceedings (the

“Application”). The Court, having considered the Application, the supporting Declarations, and

all other materials submitted in connection herewith, and otherwise being fully advised in the

premises, finds as follows:

       A.      Mr. Chodiev has met the requirements under 28 U.S.C. § 1782 for granting the

Application.

       B.      For purposes of the instant Application, Refinitiv US, LLC and Thomson Reuters

Holdings Inc. both reside in or are found in the Southern District of New York.

       C.      The discovery sought through this Application is for use in reasonably

contemplated foreign proceedings.

       D.      Mr. Chodiev, in his capacity as a party-litigant in the contemplated foreign

proceedings, is an interested person within the meaning of the statute.

       E.      The discretionary factors described by the United States Supreme Court in Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004), weigh in favor of granting the

Application.


                                                 1
              Case 1:21-mc-00423-AT Document 4 Filed 05/04/21 Page 2 of 3




         F.      More particularly: (1) there is no indication that the foreign court would not be

receptive to U.S. federal-court judicial assistance as requested in the Application; (2) the

Application does not appear to conceal an attempt to circumvent proof-gathering restrictions; and

(3) the Application appears to seek discovery that is not unduly intrusive or burdensome, as the

evidentiary requests appear to be narrowly tailored both substantively and temporally.

         Accordingly, it is hereby ORDERED as follows:

         1.      The Application is GRANTED.

         2.      Any discovery taken pursuant to this Order will be governed by the Federal Rules

of Civil Procedure and the Local Civil Rules of this Court.

         3.      Mr. Chodiev’s request for leave to conduct discovery, including leave to serve

subpoenas substantially similar in form to Exhibits A–D to the Declaration of Thomas Watson is

GRANTED.

         4.      Refinitiv US, LLC and Thomson Reuters Holdings Inc. are directed to take all

steps reasonably necessary to retain all documents in their possession, custody, or control that are

relevant to this Application or the foreign proceedings until such time as Mr. Chodiev

communicates to them that the preservation is no longer necessary or until further order of this

Court.

         5.      Nothing in this Order should be construed to prevent or otherwise foreclose Mr.

Chodiev from seeking modification of this Order or leave of Court to serve any additional

subpoena on a person or entity.

         6.       The Court shall retain jurisdiction over the matter for the purpose of enforcing

this Order, as appropriate, and assessing any supplemental request for discovery assistance by

Applicant.




                                                  2
         Case 1:21-mc-00423-AT Document 4 Filed 05/04/21 Page 3 of 3




      7. A copy of this Order shall be served with each discovery demand.



SO ORDERED

Dated: New York, New York
       _______________, 2021

                                                                            , USDJ




                                             3
